Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1237)

Complainant
v.

US Super Saver Inc. / Hazem Youssef
d/b/a Convenient Express / BP,

Respondent.
Docket No. C-14-1755
Decision No. CR3433

Date: October 24, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an
administrative complaint on Respondent, US Super Saver Inc. / Hazem Youssef
d/b/a Convenient Express / BP, at 1651 Red Bank Road, Goose Creek, SC 29445,
and by filing a copy of the complaint with the Food and Drug Administration’s
(FDA) Division of Dockets Management. The complaint alleges that Convenient
Express / BP impermissibly sold tobacco products to minors and failed to verify,
by means of photo identification containing a date of birth, that the tobacco
purchasers were 18 years of age or older, thereby violating the Federal Food,
Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing
regulations, 21 C.F.R. pt. 1140. CTP seeks to impose a $500 civil money penalty
against Respondent Convenient Express / BP.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on August 28, 2014, CTP served
the complaint on Respondent by United Parcel Service. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent

should pay the penalty, file an answer, or request an extension of time in which to
file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.
§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed
penalty.

Respondent has neither filed an answer within the time prescribed, nor requested
an extension of time within which to file an answer. Pursuant to 21 C.F.R.

§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

At approximately 11:01 a.m. on September 28, 2013, at Respondent’s
business establishment, 1651 Red Bank Road, Goose Creek, SC 29445, an
FDA-commissioned inspector observed Respondent’s staff selling a
package of Copenhagen Pouches smokeless tobacco to a person younger
than 18 years of age. The inspector also documented that Respondent’s
staff failed to verify, by means of photographic identification containing a
date of birth, that the purchaser was 18 years of age or older;

In a warning letter issued on December 5, 2013, CTP informed Respondent
of the inspector’s September 28, 2013 observations, and that such actions
violate federal law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further
warned that Respondent’s failure to correct its violations could result in a
civil money penalty or other regulatory action;

At approximately 6:23 p.m. on February 28, 2014, at Respondent’s
business establishment, 1651 Red Bank Road, Goose Creek, SC 29445,
FDA-commissioned inspectors documented Respondent’s staff selling a
package of Grizzly Long Cut Premium Wintergreen smokeless tobacco to a
person younger than 18 years of age. The inspector also documented that
Respondent’s staff failed to verify, by means of photographic identification
containing a date of birth, that the purchaser was 18 years of age or older;

These facts establish Respondent Convenient Express / BP’s liability under the
Act. The Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k).

A tobacco product is misbranded if sold or distributed in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C.

§ 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The Secretary of the U.S. Department of
Health and Human Services issued the regulations at 21 C.F.R. pt. 1140 under
section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C. § 387£(d)(1); 75 Fed.
Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21 C.F.R. § 1140.14(a), no retailer
may sell tobacco products to any person younger than 18 years of age.
Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of photographic
identification containing a purchaser’s date of birth, that no cigarette purchasers
are younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against
Respondent US Super Saver Inc. / Hazem Youssef d/b/a Convenient Express / BP.
Pursuant to 21 C.F.R. § 17.11 (b), this order becomes final and binding upon both
parties after 30 days of the date of its issuance.

/s/
Steven T. Kessel
Administrative Law Judge

